Citation Nr: 1145805	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from September 1977 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed schizophrenia while on active service in the United States Navy.  Further development is required before a final adjudication can be made.  

The Veteran's service treatment records do not contain any consultation or treatment for psychiatric symptoms, and the lone personnel record included in the file (DD Form 214) indicates that the Veteran completed two periods of enlistment honorably, obtained noncommissioned officer rank (E-6), and was eligible for preferred re-enlistment upon his second separation (Separation Code JBK, Reenlistment Code RE-R1).  That is, the available service personnel records show exemplary service in the Navy, with no indication of behavioral abnormalities.  As noted, however, the Board does not have access to the entire service personnel file, and as information contained in the service personnel records could potentially be helpful in observing any behavioral abnormalities in service, these documents should be obtained before a final adjudication can occur.  
The Veteran has submitted an opinion of a private psychologist, dated in August 2005, whereby the Social Security Administration (SSA) was informed that the Veteran is totally disabled.  This letter places VA on notice that a potential application for benefits was filed with that federal agency.  The Board observes that when VA has actual notice that the appellant is potentially receiving disability benefits from the SSA, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 263 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the information provided to VA indicates that SSA benefits have potentially been applied for, and thus before any final adjudication can be made, any records associated with this application must be obtained and associated with the claims file.

In addition to obtaining the above service personnel and SSA records, the Board notes the February 2008 opinion of the Veteran's treating psychiatrist.  In this rather short assessment, the psychiatrist indicated that the Veteran's current schizophrenia had origins in service.  The physician noted that there is a usual onset of the disorder between the ages of 15 and 18, and that made it more than likely that the Veteran's schizophrenia began in service.  The Veteran's age was 22 years at enlistment, and, as noted above, he appeared to have a relatively exemplary period of active duty in the Navy (was promoted to noncommissioned officer rank).  It does not appear as though this examiner's review was based on a thorough review of the service personnel records (which are not of record), and it is rather lacking of an associated rationale to support the opinion.  Thus, prior to forwarding the case to the Board for re-adjudication, all pertinent in-service and post-service psychiatric records should be provided to a VA examiner for a comprehensive examination.  A VA psychiatrist should examine the Veteran and determine if it is at least as likely as not that any current psychiatric disorder had causal origins in active service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, all outstanding VA mental health records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

a) In this regard, the SSA must be contacted and all records with that agency must be obtained and associated with the claims file.  Furthermore, any outstanding VA treatment records must be associated with the claims file.  Should records not be available after an exhaustive search, an annotation must be made to reflect this.  

b) The Veteran's service personnel records must be obtained and copies associated with the claims file.

2.  Following the obtaining of the above records, the Veteran is to be scheduled for a comprehensive VA psychiatric examination.  In the narrative portion of the examination report, the examiner is asked to indicate if it is at least as likely as not (50 percent or greater probability) that the Veteran's current acquired psychiatric disorder, to include paranoid schizophrenia, had causal origins in active service.  The pertinent in-service treatment and personnel records and post-service treatment records, to include the 2008 VA psychiatrist's opinion, should be referenced when coming to a conclusion.  A detailed rationale must accompany any conclusions reached, and conclusory or speculative opinions are not helpful.  

3.  Following the directed development, the RO must conduct a de novo review of the claims.  Should the claim not be granted, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


